EXHIBIT 10.12

NICHOLAS FINANCIAL, INC.

EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD

[Name]

[Address]

Dear                             :

You have been granted a Performance Share award for shares of common stock of
Nicholas Financial, Inc. (the “Company”) under the Nicholas Financial, Inc.
Equity Incentive Plan (the “Plan”) with the following terms and conditions:

 

Performance Period:                , 20     through             , 20    
Performance Criteria:   

You will earn a number of Shares based on the Company’s achievement of the
Performance Goal at the end of the Performance Period as follows:

 

Achievement                         Number of Performance Shares Earned

    % of Target

    % of Target

Target

    % of Target

    % of Target

 

The “Target” Performance Goal for the Performance Period is
                            .

 

If your employment or service terminates prior to the end of the Performance
Period due to death or Disability, you will be eligible to receive a number of
Performance Shares equal to the number of shares specified above assuming the
Target Performance Goal had been met, multiplied by a fraction, the numerator of
which is the number of days that have elapsed since the first day of the
Performance Period to the date of your termination, and the denominator of which
is equal to the number of days in the full Performance Period. For this purpose,
“Disability” means that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, as determined by the
Administrator.



--------------------------------------------------------------------------------

   If your employment or service terminates prior to the end of the Performance
Period for any other reason, this Award will terminate in full on the date of
such termination and you will not earn any Performance Shares. Issuance by
Certificate or Book Entry:    As soon as practicable after the end of the
Performance Period, the Company will issue your earned Performance Shares in
your name in certificated form or by book entry. If, however, you terminate
employment or service due to death or Disability, the Company will issue your
earned Performance Shares in certificated form or by book entry as soon as
practicable after the date of your termination.

Transferability of

Shares:

   By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale. Tax Withholding:    To the
extent that the receipt of the Performance Shares results in income to you for
Federal, state or local income tax purposes, you shall deliver to the Company at
the time the Company is obligated to withhold taxes in connection with such
receipt, such amount as the Company requires to meet its withholding obligation
under applicable tax laws or regulations, and if you fail to do so, the Company
has the right and authority to deduct or withhold from other compensation
payable to you an amount sufficient to satisfy its withholding obligations. You
may satisfy the withholding requirement, in whole or in part, by electing to
have the Company withhold for its own account that number of Performance Shares
otherwise deliverable to you having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the vesting of such Shares. Your
election must be irrevocable, in writing, and submitted to the Secretary of the
Company before the date the Shares are distributed. The Fair Market Value of any
fractional Share not used to satisfy the withholding obligation (as determined
on the date the tax is determined) will be paid to you in cash. Miscellaneous:
  

•        This Performance Share Award may be amended only by written consent
signed by you and the Company, unless the amendment is not to your detriment.

 

•        As a condition of the granting of this Award, you agree, for yourself
and your legal representatives or guardians, that this Agreement shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Agreement and any determination made by the Committee pursuant to
this Agreement shall be final, binding and conclusive.

 

•        This Agreement may be executed in counterparts.

 

2



--------------------------------------------------------------------------------

This Performance Share Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU

AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE

PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN AND THE

PROSPECTUS DESCRIBING THE PLAN.

 

 

    

 

Authorized Officer      Recipient

 

3